Citation Nr: 0305050	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-12 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for service-connected asthma, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
REMAND

The veteran served on active duty from April 1961 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in pertinent part, from rating decisions 
regarding the veteran's claim for an increased rating for 
service-connected asthma.  Historically, it is noted that 
service connection for asthma was originally granted in 
December 1981 with a 10 percent evaluation.  By May 1996 RO 
decision, the 10 percent evaluation for asthma was continued.  
The veteran appealed the adverse determination.  The veteran 
was afforded a personal hearing at the RO in October 1996.  

In July 1997, a hearing was held at the RO before a member of 
the Board.  It is noted that the Member of the Board who 
conducted the July 1997 in this case is no longer employed by 
the Board.  

In July 1998, the Board, in pertinent part, remanded the 
claim of entitlement to an increased rating for asthma for 
additional development.  The case was thereafter returned to 
the Board.  In a May 2000 Board decision, entitlement to a 
rating of 30 percent, but no higher, for asthma was granted.  
At that time, the Board noted that the veteran contended that 
his asthma interfered with his employment and that such issue 
had been adjudicated by the RO.  Thus, the issue of 
entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) was remanded for further development.  
The Board notes that in a February 2001 rating decision, 
entitlement to a total disability evaluation based upon 
individual unemployability was granted, effective December 
29, 1996.  

As noted above, the Board member who conducted the hearing in 
July 1997 is no longer employed by the Board.  Pursuant to 38 
C.F.R. § 20.707 (2002), the Member of the Board who conducts 
a hearing shall participate in making the final determination 
of the claim.  Thus, the veteran is informed by way of this 
document that he is entitled to an additional hearing at the 
Board if he so desires.  He is instructed below as to action 
he needs to take if he desires this additional hearing.  

In addition, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  This case was at the RO for about 2 
years after these provisions became effective and they were 
never applied, nor was the veteran informed of the 
provisions.  In this case, the veteran should be informed of 
the information and evidence necessary to substantiate his 
claim and specifically advised of the notice and duty to 
assist provisions of the VCAA.  Further, the veteran should 
be informed as to the evidence that he should submit in 
support of his claim, and informed of what evidence the VA 
will obtain.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  On remand, the RO should undertake any 
other action deemed necessary to ensure that any additional 
requirements of the VCAA and the new regulations have been 
satisfied in order to ensure due process of law, and to avoid 
the possibility of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  If evidence is 
obtained, additional readjudication should be done by the RO.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA, and the 
enabling regulations are completed.  In 
particular, the RO should ensure that 
VCAA notification requirements and 
development procedures, are fully 
satisfied.  38 U.S.C.A. § 5100 et. seq. 
(West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  In 
particular, the RO must specifically 
inform the veteran of the evidence that 
he should submit and the evidence that 
will be obtained by the VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  If additional evidence is received, 
further adjudication should be undertaken 
in accordance with the applicable 
procedures.

3.  By virtue of this Remand, the veteran 
is notified that the Board member who 
conducted his July 1997 hearing is no 
longer employed by the Board.  Thus, the 
veteran has the option of appearing at an 
additional Board hearing on the matter on 
appeal if the claim remains denied.  If 
he wishes to be afforded an additional 
hearing before a Member of the Board, he 
should so state in writing within 60 
days.  Correspondence should be sent to 
the Director, Management and 
Administration (01E), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, 
Washington, DC 20420.  If no response is 
received from the veteran, it will be 
assumed that he does not desire an 
additional hearing and the Board will 
continue with his appeal.  

Thereafter, the matter should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




